EXAMINER'S AMENDMENT
Information Disclosure Statement
1.	The information disclosure statement filed 9/2/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Complete copies of Foreign Patent Documents 1-5 were not provided.  Partial copies and equivalent documents such as WO 2006122374 are not acceptable, except for use as English-language explanations of relevance.
	The Examiner notes that equivalent documents to each of the improperly cited documents have been considered earlier in prosecution.
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Carroll on 2/9/2021.

The application has been amended as follows: 

Claim 3, line 4: The passage “a valve chamber pressure port, a working chamber pressure port,” has been deleted.

Claim 3, lines 9-13: The passage “the valve chamber pressure ports of the pipe bracket face and the valve face are in fluid communication via a valve chamber pressure passage, the working chamber pressure ports of the pipe bracket face and the valve face are in fluid communication via a working chamber pressure passage,” has been deleted.
Allowable Subject Matter
3.	Claims 1-4, 6-8, 11-13, 15-17 and 19-20 are allowed.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657